     David M. Lilienstein, SBN 218923
 1   david@dllawgroup.com
     Katie J. Spielman, SBN 252209
 2   katie@dllawgroup.com
     DL LAW GROUP
 3   345 Franklin St.
     San Francisco, CA 94102
 4   Telephone: (415) 678-5050
     Facsimile: (415) 358-8484
 5
     Attorneys for Plaintiff,
 6   A.G.
 7   Jordan S. Altura, SBN 209431
     jaltura@grsm.com
 8   GORDON REES SCULLY MANSUKHANI, LLP
     275 Battery St., Suite 2000
 9   San Francisco, CA 94111
     Telephone: (415) 875-4219
10   Facsimile: (415) 986-8054
11   Attorneys for Defendant,
     THE STANDARD INSURANCE COMPANY
12

13
                                  UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15

16
     A.G.                                              Case No. 3:18-cv-01478-RS
17

18                   Plaintiff,                        STIPULATION TO DISMISS ENTIRE
                                                       ACTION WITH PREJUDICE AND
19   v.                                                [PROPOSED] ORDER

20   THE STANDARD INSURANCE
     COMPANY, and DOES 1 through 10
21

22                   Defendant.

23

24          It is hereby stipulated by and between Plaintiff, A.G., and Defendant, The Standard
25   Insurance Company, that this action be dismissed as to all parties, with prejudice, and in its
26   entirety, which each party to bear their own attorneys’ fees and costs.
27          IT IS SO STIPULATED
28

                                             1
     STIPULATION TO DISMISS AND [PROPOSED] ORDER                                Case No. 3:18-cv-01478-RS
 1   Dated: October 9, 2018              Respectfully submitted,
 2                                       DL LAW GROUP
 3

 4                                       By: /s/ David M. Lilienstein         ___
                                         David M. Lilienstein
 5                                       Katie J. Spielman
                                         Attorneys for Plaintiff, A.G.
 6

 7
     Dated: October 9, 2018              Respectfully submitted,
 8
                                         GORDON REES SCULLY MANSUKHANI
 9

10

11                                       By:    /s/ Jordan S. Altura          ___
                                         Jordan S. Altura
12                                       Attorneys for Defendant,
                                         The Standard Insurance Company
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     STIPULATION TO DISMISS AND [PROPOSED] ORDER                     Case No. 3:18-cv-01478-RS
 1                                         [PROPOSED] ORDER
 2          Upon consideration of the parties’ stipulation to dismiss the entire action with prejudice,
 3   and good cause appearing therefore,
 4          IT IS HEREBY ORDERED that this action shall be dismissed with prejudice, in its
 5   entirety, with each party to bear their own attorneys’ fees and costs.
 6          IT IS SO ORDERED.
 7
     Dated: October__________2018
                     15,                              By:_________________________________
 8
                                                          HON. RICHARD SEEBORG
 9                                                        UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
     STIPULATION TO DISMISS AND [PROPOSED] ORDER                               Case No. 3:18-cv-01478-RS
